Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 8,15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 8 and 15, the applicant describes a “partition plate” in contact with the “installation surface” which is not described clearly. From the specification, the “partition plate” 15 does not seem to contact any installation surface (see par. 97-101, Fig.8A,8B). It appears the “shielding sheet” 7 contacts an installation surface (e.g. floor) however it is unclear how this would be closer to a “rear face side” than an exhaust opening. 
	In claim 20, the applicant recites “the first sheet metal” and “the second sheet metal” which are not given prior antecedent basis. It is believed this claim should have depended on claim 19.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-2,4-5,9-10,12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (U.S. 2004/0228646) in view of Takahashi et al. (U.S. 10,025,270).
	Sekiguchi et al. teach an image forming apparatus 100 (Fig.1) for forming an image on a sheet comprising a fixing unit 101 to fix the image to a sheet using heat, a power source substrate 4 to supply power to the image forming apparatus, a rear cover 8 including a first intake opening 84, a first duct (no reference numeral) which includes the first intake opening, a first fan 4a, and a first exhaust opening 86 for creating an airflow through the duct so as the air can cool the power source substrate 4 (see Fig.2,4, par.42-43,52), a second duct unit 5 which has a second intake opening in the vicinity of the fixing device 101  to take air from the fixing device and exhaust it outside the apparatus via an opening 5a and second exhaust port 85 of the rear cover, the airflow is generated by a second fan 7 (see Fig.1,par.33,35).
	Regarding claim 4, the first exhaust port 86 is disposed at the rear cover which would face an installation surface where the image forming apparatus is installed.
	Regarding claims 5,13 the image forming apparatus includes a support frame member having front cover 103,  a first side plate 119, a second side plate 9 disposed closer to the rear cover 8 than the first side plate, a bottom plate (no reference numeral) which supports the first and second side plates, brace members (no reference numeral but considered to be the side covers) that connect the first and second side plates; the first and second side plates support the image forming unit; the first duct is disposed between the rear cover and the second side support plate. 
	Regarding claim 9, as seen in Fig.1(b), the first duct for cooling the power source substrate has left and right vertical walls (i.e. a portion of the rear cover 8, the second support member 9, or the airflow deflecting member 6) for guiding the intake air in a generally vertical direction and thus these walls can be considered applicant’s “rectifying plate”. 
	Regarding claim 10, the first air blowing fan 4a (see Fig.4) is disposed lower than a portion of the electrical power source substrate. 
	Specifically, Sekiguchi teach all that is claimed except the second duct unit 5 having a filter in the airpath from the second intake opening to the second exhaust port;  a third duct having a filter between an intake and exhaust portion to exhaust air in the neighborhood of the image forming unit; and the bottom support having casters.
	Takahashi et al. teach an image forming apparatus 10 having a fixing device (not shown but see par. 24), a duct 111 which forms an airpath so to discharge UFP/ozone from the image forming process to an exhaust duct 111,  a duct 112 which forms an airpath to discharge VOC’s from the fixing device to an exhaust duct 11 formed on a rear cover of the image forming apparatus (see Fig.s 2,3A, par.26-27). A filter 132 is arranged in the duct 112 to filter the VOC’s from the exhausted air and a filter 131 is arranged in the duct 11 to filter the UFP and ozone (par.29-31).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sekiguchi’s second duct that exhausts air from the vicinity of the fixing device with a filter to filter VOC’s before the air is exhausted because the VOC’s have dangerous compounds such as formaldehyde, xylene, etc. It further would have been obvious to one of ordinary skill in the art before the effective filing date to provide for a third duct /filter arrangement in Sekiguchi’s device so as to discharge and filter the UFP/ozone which are created at the image formation part so that these detrimental by-products are not inhaled by an operator. Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide casters on the bottom of the image forming apparatus so that the image forming apparatus can move easily on the ground of which the examiner takes Official Notice. 

4.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (U.S. 2004/0228646) in view of Takahashi et al. (U.S. 10,025,270) as applied to claims 1-2,4-5,9-10,12-13 above and further in view of Kiyoshumi (U.S. 7,558,060).
	Sekiguchi et al. and Takahashi et al. teach all that is claimed except the first duct
including a plurality of substrates which are stacked in a lateral direction with respect to the power source substrate. 
	Kiyosumi teach an image forming apparatus 10 including a control part 12 disposed on the rear 23 of the image forming apparatus, the control part includes a circuit board attachment part 25 having a plurality of circuit boards 13,14 and 15 disposed in a lateral direction (side to side direction), and a fan 20 to send air between a sheet metal part 16 disposed on the circuit board attachment part 25 and a surface of the circuit board 15 (see Fig.s 1-4, col.3, lines 13-65). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sekiguchi et al. first duct to not only have the power source circuit substrate to be cooled but a plurality of other circuit boards arranged in a lateral direction so that multiple circuit boards can be cooled by using one fan/one duct thus conserving space of the image forming apparatus. 

5.	Claim 3,6-7,11,14,16,18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 3,16 the first exhaust portion being disposed vertically lower than the first intake portion is not taught or suggested by the prior art of record.
	Regarding claims 6-7,14 the bottom plate being provided with an exhaust opening and the first exhaust portion exhausting are to the outside using this exhaust opening is not taught or suggested by the prior art of record.
	Regarding claim 11, the image forming apparatus including a first housing having the image forming unit, a second housing including the fixing unit disposed adjacent to the first housing and the first duct unit is disposed in the first housing is not taught or suggested by the prior art of record.  
	Regarding claim 18, the power source substrate provided with a first and second heat sink, the second heat sink disposed closer to the front side than the first heat sink, the first intake opening including a first and second intake opening, the second intake opening disposed closer to the front side than the first intake opening and a rectifying plate disposed between the first and second intake opening is not taught or suggested by the prior art of record. 
	Regarding claim 19, the first duct unit including a first sheet metal for forming a storage space to store the power source substrate and a second sheet metal to support the power source substrate; the second sheet metal includes a contact portion in the front side and configured to come into contact with the first sheet metal and a fixed portion disposed on the rear side and configured to be fixed to the first sheet metal which is not anticipated or rendered obvious by the prior art of record. 

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Matsumura, Karakama et al., Kobayashi, Komatsubara, Setoriyama et al., and Takei et al. (JP) all teach airflow arrangements for cooling electric substrates in image forming apparatus that are relevent to the claimed invention.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852